DETAILED ACTION
This office action is in response to applicant’s amendments filed on 01/05/2021.
Currently claims 1-31 are pending in the application.
Response to Arguments
Applicant's arguments filed on 01/05/2021 have been fully considered but are not persuasive.
Item #1:
A. Issue raised by the applicant – Regarding claim 21, the applicant argued on page 4 of ‘Remarks’, “Brofman fails to teach or suggest, "bonding an IC die to the package substrate such that all the corners of the IC die are not on the core underfill material", as required by Claim 21. Examiner's determination is supposition not supported by fact which is little more than improper hindsight reconstruction which must be withdrawn”.
B. Applicable rule – Broadest reasonable interpretation by a person with ordinary skill in the art.
C. Analysis – The examiner does not agree with the applicant in this regard. The examiner considered both die 110 and interposer 104 as IC dies with broadest reasonable interpretation. It is supported by Brofman in para. [0030] where Brofman teaches that the interposer 104 can also include semiconductor devices, such as, for example, a passive device and a field effect transistor. Thus interposer 104 can be considered an IC die as well. As a result, it is established that “bonding the IC die, whether it is die 110 or interposer 104, to package substrate 106 such that all the corners of the IC die are not on the core underfill material” is taught by Brofman.


    PNG
    media_image1.png
    424
    722
    media_image1.png
    Greyscale

D. Conclusion – Brofman teaches the limitation.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, the limitation of the claim, “…wherein after the pushing, all the corners of the IC die are not on the core underfill material…”, requires a “comma” after “pushing”.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-24, 27 and 30 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 2016/0049345 A (Brofman).
Regarding claim 21, Brofman discloses, a method of assembling a flip chip integrated circuit (IC) package (100; Fig. 1; [0027]; i.e. 3D IC stack), comprising: 
applying to a surface of a package substrate (106; Fig. 1; [0027]; i.e. laminate substrate) having a plurality of land pads (rectangular pads on top of substrate 106; Fig. 1) thereon a core underfill material (302; Fig. 11; [0035]; i.e. first underfill) in a pattern that excludes an area of the surface corresponding to corners (dashed line 202; Fig. 11) of an IC die (110/104; Fig. 1; [0030]; i.e. die/interposer; in para. [0030], Brofman teaches that the interposer 104 can also include semiconductor devices, such as, for example, 

    PNG
    media_image2.png
    564
    791
    media_image2.png
    Greyscale

bonding the IC die (110/104) to the package substrate (106) such that all the corners of the IC die are not on the core underfill material (302) (Figures 1 and 11; [0027] – [0029], [0048]; since corner of the die is far away from the core underfill 302, the corners of the IC die would not be on the core underfill material 302); 

    PNG
    media_image1.png
    424
    722
    media_image1.png
    Greyscale


curing the second underfill material (602; Fig. 11; Brofman teaches that second underfill 602 may be cured; [0049]), 
wherein the second underfill (602) after the curing has a higher fracture strength as compared to a fracture strength of the core underfill material (302) ([0050]). 
Note: Brofman teaches that instead of using a single underfill, more than one underfill material can be used to address concerns of stress and temperature in both the interior region 206 and the periphery region 204 in Fig. 2. More specifically, the first underfill 302 may have a low thermal resistance and may be selectively applied in the interior region 206. The second underfill 602 may be resistant to mechanical stress and maybe selectively applied in the periphery region 204 ([0050]). It implies that the second underfill (602) after the curing has a higher fracture strength as compared to a fracture strength of the core underfill material (302) since it has to withstand higher mechanical stress at the periphery.

    PNG
    media_image3.png
    746
    609
    media_image3.png
    Greyscale


Regarding claim 22, Brofman discloses, the method of claim 21, wherein the core underfill material (302; Fig. 11; [0035]; i.e. first underfill) comprises a Non-Conductive Film (NCF) ([0003], [0045]; in para. [0003], Brofman teaches that the underfill materials can be non-conductive adhesive to protect the bumps and the flip chip interface from moisture, contaminants, and other environmental hazards, and in para. [0045], Brofman teaches that the underfill may be a film), and 
wherein the applying comprises applying the NCF as a film laminate (Fig. 6; [0045]; Brofman teaches that the first underfill 302 film may be cut and laminated so as to adhere to the interior region 206). 

Regarding claim 23, Brofman discloses, the method of claim 22, wherein the applying the NCF (underfill 302; Fig. 10; [0003], [0045]) comprises controlling a shape and location by pre-patterning the NCF (Fig. 10; 
Note: Using underfill as a liquid or a film can be considered obvious variant of each other.

    PNG
    media_image4.png
    425
    764
    media_image4.png
    Greyscale


Regarding claim 24, Brofman discloses, the method of claim 21, wherein the core underfill material comprises a non-conductive paste (NCP) ([0003]; Brofman teaches that the underfill materials can be non-conductive adhesive to protect the bumps and the flip chip interface from moisture, contaminants, and other environmental hazards – thus with broadest reasonable interpretation, it can be considered that the underfill material is a non-conductive adhesive paste), and 


Regarding claim 27, Brofman discloses, the method of claim 21, wherein the package substrate (106) comprises a printed circuit board (PCB), a lead frame, or another IC die ([0030]); 
Note: Brofman teaches that the substrate 106 may include a ceramic substrate, a silicon substrate, a laminated composite, or an organic composite ([0030]). Thus the package substrate can be another IC die or a PCB.

Regarding claim 30, Brofman discloses, the method of claim 21, wherein the core underfill material (302; Fig. 11; [0048]; i.e. first underfill) does not extend beyond the IC die (die 110 or interposer 104; Fig. 1).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0049345 A (Brofman) and further in view of US 2013/0147052 A1 (Zhang).
Regarding claim 14, Brofman discloses, a flip chip integrated circuit (IC) package (100; Fig. 1; [0027]; i.e. 3D IC stack), comprising: an IC die (110/104; Fig. 1; [0030]; i.e. die/interposer; in para. [0030], Brofman teaches that the interposer 104 can also include semiconductor devices, such as, for example, a passive device and a field effect transistor, thus can be considered an IC die as well) having bumps (112/114; Fig. 1; 

    PNG
    media_image2.png
    564
    791
    media_image2.png
    Greyscale

a package substrate (106; Fig. 1; [0027]; i.e. laminate substrate) having a package surface with a plurality of land pads (rectangular pads on top of substrate 106; Fig. 1) thereon; 
wherein the bumps (112/114) are attached to the plurality of land pads (rectangular pads on top of substrate 106; Fig. 1) (Fig. 1; [0028]); 
a core underfill material (302; Fig. 11; [0035]; i.e. first underfill) between the IC die (110/104) and package substrate (106) under the IC die in the core region (central region) but not under the corners (four corners; Fig. 11), and 


    PNG
    media_image1.png
    424
    722
    media_image1.png
    Greyscale

Note: Brofman teaches that instead of using a single underfill, more than one underfill material can be used to address concerns of stress and temperature in both the interior region 206 and the periphery region 204 in Fig. 2. More specifically, the first underfill 302 may have a low thermal resistance and may be selectively applied in the interior region 206. The second underfill 602 may be resistant to mechanical stress and maybe selectively applied in the periphery region 204 ([0050]). It implies that the second underfill (602) after the curing has a higher fracture strength as compared to a fracture strength of the core underfill material (302) since it has to withstand higher mechanical stress at the periphery.

    PNG
    media_image3.png
    746
    609
    media_image3.png
    Greyscale

But Brofman fails to teach, bumps are formed of copper pillars.
However, in analogous art, Zhang discloses, bumps (40; Fig. 3; [0030]; i.e. copper pillars) are formed of copper pillars (Fig. 3; [0030]).

    PNG
    media_image5.png
    288
    633
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brofman and Zhang before him/her, to modify the teachings of bumps to connect IC die and package substrate as taught by Brofman and to include the teachings of bumps comprising copper pillars as taught by Zhang since copper pillars offer a rigid vertical structure when compared to a typical solder bump or CSP interconnect and it offers improved thermal transfer and resistivity compared to equivalent flip-chip or CSP solder bump. A further benefit is that the electrical flow from the contact pad to the copper pillar has a 

Regarding claim 15, Brofman discloses, the flip chip IC package of claim 14, wherein the core underfill material (302; Fig. 11; [0035]; i.e. first underfill) comprises a Non-Conductive Film (NCF) ([0003], [0045]; in para. [0003], Brofman teaches that the underfill materials can be non-conductive adhesive to protect the bumps and the flip chip interface from moisture, contaminants, and other environmental hazards, and in para. [0045], Brofman teaches that the underfill may be a film). 
Note: Using underfill as a liquid or a film can be considered obvious variant of each other.  
Regarding claim 16, Brofman discloses, the flip chip IC package of claim 14, wherein the core underfill material comprises a non-conductive paste (NCP) ([0003]; Brofman teaches that the underfill materials can be non-conductive adhesive to protect the bumps and the flip chip interface from moisture, contaminants, and other environmental hazards – thus with 
Regarding claim 17, Brofman discloses, the flip chip IC package of claim 14, wherein the package substrate (106) comprises a printed circuit board (PCB), a lead frame, or another IC die ([0030]);
Note: Brofman teaches that the substrate 106 may include a ceramic substrate, a silicon substrate, a laminated composite, or an organic composite ([0030]). Thus the package substrate can be another IC die or a PCB.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brofman and Zhang as applied to claim 14, and further in view of US 2013/0196499 A1 (Burgess).
Regarding claim 19, the combination of Brofman and Zhang teaches claim 14 but fails to teach, the flip chip IC package, wherein the copper pillars comprise solder capped copper pillars.  
However, in analogous art, Burgess discloses, the flip chip IC package, wherein the copper pillars (312/314/316; Fig. 10; [0064]; i.e. copper pillar/solder paste/solder sphere) comprise solder capped copper pillars (Fig. 10; [0064]; copper pillar 312/314/316 has solder sphere 316 and solder paste 314 on top).

    PNG
    media_image6.png
    414
    527
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brofman, Zhang and Burgess before him/her, to modify the teachings of copper pillars to connect IC die and package substrate as taught by Zhang and to include the teachings of copper pillars comprising solder capped copper pillars as taught by Burgess since copper pillar bump offers a rigid vertical structure when compared to a typical solder bump or CSP interconnect and it offers improved thermal transfer and resistivity compared to equivalent flip-chip or CSP solder bump.  Use of preformed solder spheres increases overall solder volume in the joint, thereby enhancing joint connection strength ([0004]). Thus a person with ordinary skill in the art would be motivated to use solder capped copper pillars of Burgess while assembling a flip chip integrated circuit (IC) package of Brofman.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brofman and Zhang as applied to claim 14, and further in view of US 2008/0179738 A1 (Nishimura).
Regarding claim 20, the combination of Brofman and Zhang teaches claim 14 but fails to teach, the flip chip IC package, wherein the second underfill material comprises an epoxy.  
However, in analogous art, Nishimura discloses, the flip chip IC package, wherein the second underfill material comprises an epoxy ([0006]). 
Note: Nishimura teaches that in a flip-chip mounting structure, a part or the entirety of an outer periphery side surface of the semiconductor element is covered with the underfill material and the underfill material is made of mainly epoxy resin ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brofman, Zhang and Nishimura before him/her, to modify the teachings of having a second underfill material in the periphery as taught by Brofman and to include the teachings of second underfill material comprising an epoxy as taught by Nishimura since it improves the connection reliability ([0006]). Thus a person with ordinary skill in the art would be motivated to use an epoxy as the second underfill material of Nishimura while assembling a flip chip integrated circuit (IC) package of Brofman.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Brofman as applied to claim 21, and further in view of US 2008/0179738 A1 (Nishimura).
Regarding claim 31, Brofman teaches claim 21 but fails to teach, the method, wherein the second underfill material comprises an epoxy.  
However, in analogous art, Nishimura discloses, the method, wherein the second underfill material comprises an epoxy ([0006]). 
Note: Nishimura teaches that in a flip-chip mounting structure, a part or the entirety of an outer periphery side surface of the semiconductor element is covered with the underfill material and the underfill material is made of mainly epoxy resin ([0006]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Brofman and Nishimura before him/her, to modify the teachings of having a second underfill material in the periphery as taught by Brofman and to include the teachings of second underfill material comprising an epoxy as taught by Nishimura since it improves the connection reliability ([0006]). Thus a person with ordinary skill in the art would be motivated to use an epoxy as the second underfill material of Nishimura while assembling a flip chip integrated circuit (IC) package of Brofman.

Allowable Subject Matter
Claims 1-13, 18, 25-26 and 28-29 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0049345 A to Brofman teaches, a method of assembling a flip chip integrated circuit (IC) package (100; Fig. 1; [0027]; i.e. 3D IC stack), comprising: 

    PNG
    media_image2.png
    564
    791
    media_image2.png
    Greyscale

applying to a surface of a package substrate (106; Fig. 1; [0027]; i.e. laminate substrate) having a plurality of land pads (rectangular pads on top of substrate 106; Fig. 1) thereon a core underfill material (302; Fig. 11; [0035]; i.e. first underfill) in a pattern that covers regions of an IC die (110/104; Fig. 1; [0030]; i.e. die/interposer) having bumps (112/114; Fig. 1; [0029]; i.e. chip solder connection) coupled to bond pads (rectangular pads at the bottom of die 110/104; Fig. 1) thereon that is to be attached to the 

    PNG
    media_image1.png
    424
    722
    media_image1.png
    Greyscale

Furthermore, US Patent Pub # US 2007/0201193 A1 to Tsuji discloses, after the applying, bonding the IC die (72; Fig. 4; [0013]; i.e. semiconductor chip) to the package substrate (71; Fig. 4; [0013]; i.e. wiring board) comprises pushing the IC die (72) down towards the package substrate (71) with a sufficient force (as shown by a bold vertical arrow; Fig. 4) for the core underfill material (74; Fig. 4; [0013]; i.e. underfill resin) to be displaced laterally (as shown by a horizontal arrow; Fig. 4) by the bumps (73; Fig. 5; [0011]; i.e. salient electrodes) so that the bumps (73) reach through to contact the land pads (83; Fig. 4; [0011]; i.e. connection pad), 

    PNG
    media_image7.png
    249
    479
    media_image7.png
    Greyscale

Brofman further teaches, wherein after the pushing, all the corners of the IC die are not on the core underfill material (302) (Figures 1 and 11; [0027] – [0029], [0048]; since corner of the die is far away from the core underfill 302, the corners of the IC die would not be on the core underfill material 302); 
edge underfilling comprising dispensing a second underfill material (602; Fig. 11; [0048]; i.e. second underfill) comprising a curable liquid (Brofman teaches that second underfill 602 would be placed in between the bumps and may be cured – which means it must be in the form of curable liquid; [0049]) after the attaching to fill an area including under the corners of the IC die (die 110 or interposer 104; Fig. 1; [0048]), and 

    PNG
    media_image1.png
    424
    722
    media_image1.png
    Greyscale

curing the second underfill material (602; Fig. 11; Brofman teaches that second underfill 602 may be cured; [0049]), wherein the second underfill (602) after the curing has a higher fracture strength as compared to a fracture strength of the core underfill material (302) ([0050]). 
Note: Brofman teaches that instead of using a single underfill, more than one underfill material can be used to address concerns of stress and temperature in both the interior region 206 and the periphery region 204 in Fig. 2. More specifically, the first underfill 302 may have a low thermal resistance and may be selectively applied in the interior region 206. The second underfill 602 may be resistant to mechanical stress and maybe selectively applied in the periphery region 204 ([0050]). It implies that the second underfill (602) after the curing has a higher fracture strength as compared to a fracture strength of the core underfill material (302) since it has to withstand higher mechanical stress at the periphery.
However, neither Brofman nor any cited prior art, appear to explicitly disclose, in context, applying to a surface of a package substrate a core underfill material in a pattern that covers regions of the surface including an area corresponding to a core region of an IC die.
Specifically, the aforementioned ‘applying to a surface of a package substrate a core underfill material in a pattern that covers regions of the surface including an area corresponding to a core region of an IC die,’ is material to the inventive concept of the application at hand to flip chip IC assemblies where the underfill material having high fracture strength is able to withstand high stress near the corners of the IC die. Fracture strength (or breaking strength) as known in physics is the stress when a specimen fails or fractures, the higher the better.

Independent claim 10 is allowable because the closest prior art US Patent Pub # US 2016/0049345 A to Brofman teaches, a method of assembling a flip chip integrated circuit (IC) package (100; Fig. 1; [0027]; i.e. 3D IC stack), comprising: applying to a surface of a package substrate (106; Fig. 1; [0027]; i.e. laminate substrate) having a plurality of land pads (rectangular pads on top of substrate 106; Fig. 1) thereon a core underfill material (302; Fig. 11; [0035]; i.e. first underfill) in a pattern that covers regions of the surface including an area corresponding to a core region (central region) of an IC die (110; Fig. 1; [0030]; i.e. die) having bumps (112; Fig. 1; [0029]; i.e. chip solder connection) coupled to bond pads (rectangular pads at the bottom of die 110; Fig. 1) thereon that is to be 

    PNG
    media_image2.png
    564
    791
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2007/0201193 A1 to Tsuji discloses, after the applying, bonding the IC die (72; Fig. 4; [0013]; i.e. semiconductor chip) to the package substrate (71; Fig. 4; [0013]; i.e. wiring board) comprises pushing the IC die (72) down towards the package substrate (71) with a sufficient force (as shown by a bold vertical arrow; Fig. 4) for the core underfill material (74; Fig. 4; [0013]; i.e. underfill resin) to be displaced laterally (as shown by a horizontal arrow; Fig. 4) by the bumps (73; Fig. 5; [0011]; i.e. salient electrodes) so that the bumps (73) reach through to contact the land pads (83; Fig. 4; [0011]; i.e. connection pad), 

    PNG
    media_image7.png
    249
    479
    media_image7.png
    Greyscale

Brofman further teaches, wherein after the pushing all the corners of the IC die are not on the core underfill material (302) (Figures 1 and 11; [0027] – [0029], [0048]; since corner of the die is far away from the core underfill 302, the corners of the IC die would not be on the core underfill material 302); 
edge underfilling comprising dispensing a second underfill material (602; Fig. 11; [0048]; i.e. second underfill) comprising a curable liquid (Brofman teaches that second underfill 602 would be placed in between the bumps and may be cured – which means it must be in the form of curable liquid; [0049]) after the attaching to fill an area including under the corners of the IC die (die 110 or interposer 104; Fig. 1; [0048]), and 
curing the second underfill material (602; Fig. 11; Brofman teaches that second underfill 602 may be cured; [0049]),

    PNG
    media_image1.png
    424
    722
    media_image1.png
    Greyscale

However, neither Brofman nor any cited prior art, appear to explicitly disclose, in context, wherein the second underfill after the curing has at least 50% greater fracture strength as compared to a fracture strength of the core underfill material.
Specifically, the aforementioned ‘wherein the second underfill after the curing has at least 50% greater fracture strength as compared to a fracture strength of the core underfill material,’ is material to the inventive concept of the application at hand to flip chip IC assemblies where the underfill material having high fracture strength is able to withstand high stress near the corners of the IC die. Fracture strength (or breaking strength) as known in physics is the stress when a specimen fails or fractures, the higher the better.
Independent claim 28 is allowable because the closest prior art US Patent Pub # US 2016/0049345 A to Brofman teaches, a method of assembling a flip chip integrated circuit (IC) package (100; Fig. 1; [0027]; i.e. 3D IC stack), comprising: applying to a surface of a package substrate (106; Fig. 1; [0027]; i.e. laminate substrate) having a plurality of land pads (rectangular pads on top of substrate 106; Fig. 1) thereon a core underfill material (302; Fig. 11; [0035]; i.e. first underfill) in a pattern that excludes an area of the surface corresponding to corners (dashed line 202; Fig. 11) of an IC die (die 110 or interposer 104; Fig. 1; [0030]); 

    PNG
    media_image2.png
    564
    791
    media_image2.png
    Greyscale

bonding the IC die (die 110 or interposer 104; Fig. 1) to the package substrate (106) such that all the corners of the IC die are not on the core underfill material (302) (Figures 1 and 11; [0027] – [0029], [0035]; since corner of the die is far away from the core underfill 302, the corners of the IC die would not be on the core underfill material 302); 

    PNG
    media_image1.png
    424
    722
    media_image1.png
    Greyscale

dispensing a second underfill material (602; Fig. 11; [0048]; i.e. second underfill) under the corners of the IC die (die 110 or interposer 104; Fig. 1; [0048]), and 
curing the second underfill material (602; Fig. 11; Brofman teaches that second underfill 602 may be cured; [0049]),
However, neither Brofman nor any cited prior art, appear to explicitly disclose, in context, wherein the second underfill after the curing has at least 50% greater fracture strength as compared to a fracture strength of the core underfill material.
Specifically, the aforementioned ‘wherein the second underfill after the curing has at least 50% greater fracture strength as compared to a fracture strength of the core underfill material,’ is material to the inventive concept of the application at hand to flip chip IC assemblies where the underfill material having high fracture strength is able to withstand high stress near the corners of the IC die. Fracture strength (or breaking strength) as known in physics is the stress when a specimen fails or fractures, the higher the better.

Independent claims 5-7, 11, 18, 25-26 and 29 which are rewritten in independent forms from allowable dependent claims including all of the limitations of the base claims and any intervening claims are also allowed.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2007/0200234 A1 (Gerber) - A flip-chip device including a semiconductor chip with contact pads and a workpiece is developed with contact pads in matching locations. The workpiece may be an insulating substrate or another semiconductor chip. The workpiece and the chip are spaced by a gap of substantially uniform average width. Attached to each chip contact pad is a column-shaped spacer, which includes two or more deformed spheres of non-reflow metals, preferably gold, bonded together to a height about equal to the gap-width.
2. US 2010/0164097 A1 (Pendse) - A semiconductor device is demonstrated with a semiconductor die with die bump pads and substrate with trace lines having integrated bump pads. A solder mask patch is formed interstitially between the die bump pads or integrated bump pads. The solder mask patch contains non-wettable material. Conductive bump material is deposited over the integrated bump pads or die bump pads. The semiconductor die is mounted over the substrate so that the conductive bump material is disposed between the die bump pads and integrated bump pads. The bump material is reflowed without a solder mask around the integrated bump pads to form an interconnect between the semiconductor die and the substrate.
3. US 2013/0234313 A1 (Wainerdi) - A semiconductor die is formed including an integrated circuit on a first side of the die, a diffusion barrier on a second side of the die opposite the first side, a mat of carbon nanotubes rooted to the diffusion barrier, a die attach adhesive forming an integral mass with the mat of the carbon nanotubes, and a die pad adhering to the die attach adhesive and the mat of carbon nanotubes for at least some thermal transfer between the die and the die pad via the carbon nanotubes.
4. US 20120070939 A1 (Dunne) - A TSV die assembly is demonstrated including a plurality of TSV die with their topside facing down onto a curable bonding adhesive layer on a carrier. The plurality of TSV die include contactable TSVs that include or are coupled to bondable bottomside features protruding from its bottomside. The curable bonding adhesive layer is cured after the positioning.
5. US 2007/0096336 A1 (Lee) - A semiconductor package including a substrate is developed. A solder mask layer applied on the substrate structure is formed with outwardly extended openings corresponding to corner portions of a chip mounting area of the substrate structure. When a flip-chip semiconductor chip is mounted on the chip mounting area and an underfilling process is performed, an underfill material can fill a gap between the flip-chip semiconductor chip and the substrate structure, and effectively fill the outwardly extended openings of the solder mask layer corresponding to the corner portions of the chip mounting area so as to provide sufficient protection for corners of the flip-chip semiconductor chip  


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


04/08/2021/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812